Exhibit 10.6

 

 

Date:

 

Incentive Stock Option Granted

 

by

 

THE J. JILL GROUP, INC.

(hereinafter called the “Company”)

 

to

 

 

(hereinafter called the “Holder”)

 

under the

 

2001 INCENTIVE AND NON-STATUTORY STOCK OPTION PLAN

 

WITNESSETH:

 

For valuable consideration, the receipt of which is hereby acknowledged, the
Company hereby grants to the Holder the following option:

 

 FIRST:  Subject to the terms and conditions hereinafter set forth, the Holder
is hereby given the right and option to purchase from the Company an aggregate
of                  shares of Common Stock of the Company, par value $.01 per
share, at the time and in the manner hereinafter stated.  Schedule A attached
hereto and hereby incorporated herein sets forth, with respect to this option: 
(i) its expiration date, (ii) its exercise price per share, (iii) its vesting
rate, and (iv) certain other terms and conditions applicable to this option and
incorporated herein.

 

This option is and shall be subject in every respect to the provisions of The J.
Jill Group, Inc. 2001 Incentive and Non-Statutory Stock Option Plan (the
“Plan”), as amended from time to time, which is incorporated herein by reference
and made a part hereof.  In the event of any conflict or inconsistency between
the terms hereof and those of the Plan, the latter shall prevail.  References
herein to the Committee shall mean the Committee as defined in the Plan.

 

This option shall be exercised by the delivery of written notice to the Company
(the “Notice”) setting forth the number of shares with respect to which the
option is to be exercised and the address to which the certificates for such
shares are to be mailed, together with payment for such shares by one or more of
the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Committee; (ii) by the Holder’s delivering to the
Company

 

--------------------------------------------------------------------------------


 

a properly executed exercise notice together with irrevocable instructions to a
broker to promptly deliver to the Company cash or a check payable and acceptable
to the Company to pay the purchase price; provided that in the event the Holder
chooses to pay the purchase price as so provided, the Holder and the broker
shall comply with such procedures and enter into such agreements of indemnity
and other agreements as the Committee shall prescribe as a condition of such
payment procedure; and provided further that the Company need not act upon such
exercise notice until the Company receives full payment of the exercise price;
or (iii) by any other means (including, without limitation, by delivery of a
promissory note of the Holder payable on such terms as are specified by the
Committee; provided, however, that the interest rate borne by such note shall
not be less than the lowest applicable federal rate, as defined in
Section 1247(d) of the Internal Revenue Code) which the Committee determines are
consistent with the purpose of the Plan and with applicable laws and
regulations.

 

If the Holder of this option is an executive officer, director or beneficial
owner of more than ten percent (10%) of the Common Stock of the Company, any
shares of stock issuable upon exercise of this option may not be sold or
transferred (except that such shares may be issued upon exercise of this option)
by such Holder for a period of six months following the grant of this option.

 

SECOND:  The Company, in its discretion, may file a registration statement on
Form S-8 under the Securities Act of 1933 to register shares of Common Stock
reserved for issuance under the Plan.  At any time at which such a registration
statement is not in effect, it shall be a condition precedent to any exercise of
this option that the Holder (or if any other individual or individuals are
exercising this option, such individual or individuals) shall deliver to the
Company an investment letter in form and substance satisfactory to the Company
and its counsel which shall contain, among other matters, a statement in writing
that the option is then being exercised only with a view to investment in, and
not with a view to the distribution of, the shares with respect to which the
option is then being exercised; that the Holder and/or the Holder’s attorneys,
accountants, and/or analysts (or the individual or individuals exercising this
option and/or his or their attorneys, accountants and/or analysts) have fully
investigated the Company and the business and financial conditions concerning it
and have knowledge of the Company’s then current corporate activities and
financial condition; and that the Holder believes that the nature and amount of
the shares being purchased by him/her are consistent with his/her investment
objectives, abilities and resources.

 

THIRD:  As promptly as practicable after receipt of the Notice and payment
described in paragraph FIRST and, if required as a condition to exercise, the
investment letter described in paragraph SECOND, the Company shall deliver or
cause to be delivered to the Holder (or if any other individual or individuals
are exercising this option, to such individual or individuals) at the address
specified in the Notice a certificate or certificates for the number of shares
with respect to which the option is then being exercised, registered in the name
or names of the individual or individuals exercising the option, either alone or
jointly with another person or persons with rights of survivorship, as the
individual or individuals exercising the option shall prescribe in writing to
the Company at or prior to such purchase; provided, however, that such delivery
shall be deemed effected for all purposes when the Company or a stock transfer
agent shall have deposited such certificate or certificates in the United States
mail, addressed to the Holder (or such individual or individuals) at the address
so specified; and provided further that if any law or

 

2

--------------------------------------------------------------------------------


 

regulation or order of the Securities and Exchange Commission or other body
having jurisdiction in the premises shall require the Company or the Holder (or
the individual or individuals exercising this option) to take any action in
connection with the shares then being purchased, the date for the delivery of
the certificates for such shares shall be extended until such action shall be
taken and completed, it being understood that the Company shall have no
obligation to take and complete any such action.

 

FOURTH:  The existence of this option shall not affect in any way the right or
power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of Common Stock, or any issue of bonds, debentures,
preferred or prior preference stock ahead of or affecting the Common Stock or
the rights thereof, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.

 

If the Company shall effect a subdivision or consolidation of shares or other
capital readjustment, the payment of a stock dividend, or other increase or
reduction of the number of shares of the Common Stock outstanding, without
receiving compensation therefor in money, services or property, then the number,
class, and per share price of shares of stock subject to this option shall be
appropriately adjusted in such a manner as to entitle the Holder to receive upon
exercise of this option, for the same aggregate consideration, the same total
number and class of shares as the Holder would have received as a result of the
event requiring the adjustment had the Holder exercised this option in full
immediately prior to such event.

 

After a merger of one or more corporations into the Company, or after a merger
or consolidation of the Company and one or more corporations in which (i) the
Company shall be the surviving corporation, and (ii) the stockholders of the
Company immediately prior to such merger or consolidation own after such merger
or consolidation shares representing at least fifty percent of the voting power
of the Company, the Holder shall, at no additional cost, be entitled upon
exercise of this option to receive in lieu of the number of shares as to which
this option shall then be so exercisable, the number and class of shares of
stock or other securities, cash or property to which the Holder would have been
entitled pursuant to the terms of the agreement of merger or consolidation if,
immediately prior to such merger or consolidation, the Holder had been the
holder of record of a number of shares of Common Stock equal to the number of
shares as to which this option shall be so exercised.

 

If the Company is merged into or consolidated with another corporation under
circumstances where the Company is not the surviving corporation, or if there is
a merger or consolidation where the Company is the surviving corporation but the
stockholders of the Company immediately prior to such merger or consolidation do
not own after such merger or consolidation shares representing at least fifty
percent of the voting power of the Company, or if the Company is liquidated, or
sells or otherwise disposes of substantially all its assets to another
corporation while this option remains outstanding, (i) subject to the provisions
of clause (iii) below, after the effective date of such merger, consolidation,
liquidation, sale or other disposition, as the case may be, the Holder of this
option shall be entitled, upon exercise of this option, to receive, in lieu of
shares of Common Stock, shares of such stock or such other

 

3

--------------------------------------------------------------------------------


 

securities, cash or property as the holders of shares of Common Stock received
pursuant to the terms of the merger, consolidation, liquidation, sale or other
disposition; (ii) the Committee may accelerate the time for exercise of this
option, so that from and after a date prior to the effective date of such
merger, consolidation, liquidation, sale or other disposition, as the case may
be, specified by the Committee, exercisable in full; or (iii) this option may be
cancelled by the Committee as of the effective date of any such merger,
consolidation, liquidation, sale or other disposition provided that (x) notice
of such cancellation shall be given to the Holder and (y) the Holder shall have
the right to exercise this option to the extent that the same is then
exercisable or, if the Committee shall have accelerated the time for exercise of
this option pursuant to clause (ii) above, in full during the 30-day period
preceding the effective date of such merger, consolidation, liquidation, sale or
other disposition.

 

Except as hereinbefore expressly provided, the issue by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
for cash or property or for labor or services, either upon direct sale or upon
the exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of shares of Common Stock then subject to
this option.

 

FIFTH:  No person shall, by virtue of the granting of this option to the Holder,
be deemed to be a holder of any shares purchasable under this option or to be
entitled to the rights or privileges of a holder of such shares unless and until
this option has been exercised with respect to such shares and they have been
issued pursuant to that exercise of this option.

 

The Company shall, at all times while any portion of this option is outstanding,
reserve and keep available, out of shares of its authorized and unissued stock
or reacquired shares, a sufficient number of shares of its Common Stock to
satisfy the requirements of this option; shall comply with the terms of this
option promptly upon exercise of the option rights; and shall pay all fees or
expenses necessarily incurred by the Company in connection with the issuance and
delivery of shares pursuant to the exercise of this option.

 

SIXTH:  This option is not transferable by the Holder otherwise than by will or
under the laws of descent and distribution; the granting of this option shall
not impose upon the Company any obligation to employ or to continue to employ
the Holder; and the right of the Company to terminate the employment of the
Holder shall not be diminished or affected by reason of the fact that this
option has been granted to such Holder.

 

This option is exercisable, during the Holder’s lifetime, only by the Holder,
and by the Holder only while the Holder is an employee of the Company, except
that in the event the employment of the Holder terminates for any reason, other
than for cause as determined by the Company and other than in the event of death
or retirement in good standing from the employ of the Company for reasons of age
or disability under the then established rules of the Company, the Holder shall
have the right to exercise this option within thirty (30) days after the date
the Holder ceases to be an employee of the Company (but not later than the
expiration date of this option) with respect to the shares which were
purchasable by the Holder by exercise of this option at the time of such
cessation of employment.  As used in this paragraph, “cause” shall mean (i) any
material breach by the Holder of any agreement to which the Holder and the

 

4

--------------------------------------------------------------------------------


 

Company are both parties, (ii) any act or omission to act by the Holder which
may have a material and adverse effect on the Company’s business or on the
Holder’s ability to perform services for the Company, including, without
limitation, the commission of any crime (other than ordinary traffic
violations), or (iii) any material misconduct or material neglect of duties by
the Holder in connection with the business or affairs of the Company or any
affiliate of the Company.

 

In the event of the retirement of the Holder in good standing from the employ of
the Company for reasons of age or disability under the then established rules of
the Company, this option shall terminate on the earlier of its expiration date
and a date ninety (90) days after the Holder’s retirement.  After such
retirement the Holder shall have the right, at any time prior to such
termination, to exercise this option to the extent the Holder was entitled to
exercise such option immediately prior to such retirement.

 

In the event of the death of the Holder while the Holder is in the employ of the
Company and before the expiration date of this option, this option shall
terminate on the earlier of its expiration date and a date one (1) year after
his death.  After the death of the Holder, the Holder’s executors,
administrators or any person or persons to whom the Holder’s option may be
transferred by will or by the laws of descent and distribution shall have the
right, at any time prior to such termination, to exercise such option to the
extent the Holder was entitled to exercise such option at the time of the
Holder’s death.

 

An employment relationship between the Company and the Holder shall be deemed to
exist during any period in which the Holder is employed by the Company or by any
parent or subsidiary corporation of the Company.

 

SEVENTH:  Any notice to be given to the Company hereunder shall be deemed
sufficient if addressed to the Company and delivered by hand or by mail to the
Treasurer of the Company, 4 Batterymarch Park, Quincy, Massachusetts 02169-7468
or such other address as the Company may hereafter designate.

 

Any notice to be given to the Holder hereunder shall be deemed sufficient if
addressed to and delivered in person to the Holder or when deposited in the
mail, postage prepaid, addressed to the Holder at the Holder’s address furnished
to the Company.

 

EIGHTH:  This option is subject to all laws, regulations and orders of any
governmental authority which may be applicable thereto and, notwithstanding any
of the provisions hereof, the Holder agrees that the Holder will not exercise
the option granted hereby nor will the Company be obligated to issue or sell any
shares of stock hereunder if the exercise thereof or the issuance or sale of
such shares, as the case may be, would constitute a violation by the Holder or
the Company of any such law, regulation or order or any provision thereof.  The
Company shall not be obligated to take any affirmative action in order to cause
the exercise of this option or the issuance of shares pursuant hereto to comply
with any such law, regulation, order or provision.

 

NINTH:  This option shall be governed by, and construed and enforced in
accordance with, the substantive laws of The Commonwealth of Massachusetts.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed in its
name and on its behalf as of the date first above written.

 

[Seal]

 

 

ATTEST:

THE J. JILL GROUP, INC.

 

 

 

 

 

 

By:

 

 

Secretary

 

Its

 

6

--------------------------------------------------------------------------------


 

SCHEDULE A TO INCENTIVE STOCK OPTION

THE J. JILL GROUP, INC.

 

Date of Grant:

 

 

 

 

 

 

 

Name of Holder:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

City, State, Zip:

 

 

 

 

 

 

 

Social Security Number:

 

 

 

 

 

 

 

Maximum number of shares for which this option is exercisable:

 

 

 

 

 

 

 

Exercise (purchase) price per share:

 

$

 

 

 

 

 

 

Expiration date of option:

 

 

 

 

Vesting Rate:     The Holder shall have the right and option to purchase any or
all of the shares subject to this option as follows:

 

(a) one third (1/3) of the shares on                  ; and

 

(b) an additional one third (1/3) of the shares on each of                   and
                 .

 

Notwithstanding the foregoing, (a) in the event of the death of the Holder while
the Holder is in the employ of the Company (or a subsidiary of the Company) and
before this option has become exercisable in full, then at the time of such
death this option shall become exercisable in full; and (b) in the event that a
Qualified Sale (as hereinafter defined) occurs before this option has become
exercisable in full, and immediately before such Qualified Sale the Holder is
employed by the Company (or a subsidiary of the Company), then immediately
before such Qualified Sale this option shall become exercisable as to an
additional one third (1/3) of the shares subject to this option.  A Qualified
Sale shall mean the closing of a sale of all or substantially all of the assets
or issued and outstanding capital stock of the Company, or the closing of a
merger or consolidation involving the Company in which the stockholders of the
Company immediately before such merger or consolidation do not own immediately
after such merger or consolidation capital stock or other equity interests of
the surviving corporation or entity representing more than fifty percent in
voting power of the capital stock or other equity interests of such surviving
corporation or entity outstanding immediately after such merger or
consolidation.

 

The right to purchase shares under this option shall be cumulative.

 

A-1

--------------------------------------------------------------------------------


 

Other terms and conditions:  The Holder agrees that for a period of up to one
hundred eighty (180) days from the effective date of any registration of
securities of the Company (upon request of the Company or the underwriters
managing any underwritten offering of the Company’s securities), he will not
sell, make any short sale or loan of, grant any option for the purchase of, or
otherwise dispose of any shares of Common Stock held by him without the prior
written consent of the Company or such underwriters, as the case may be.

 

The undersigned Holder acknowledges receipt of the stock option of which this
Schedule A is a part.

 

 

 

 

 

 

Holder’s Signature

 

A-2

--------------------------------------------------------------------------------